FILED
                               NOT FOR PUBLICATION                          SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE JOEL AGUIAR AGUILAR;                          Nos. 07-74210
JOHANA GUADALUPE AGUIAR,                                08-75188

               Petitioners,                        Agency Nos. A079-521-448
                                                               A079-521-449
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Joel Aguiar Aguilar and Johana Guadalupe Aguiar, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”)

orders denying their motions to reconsider and to reopen removal proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen or reconsider, Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005), and we deny the petitions for review.

      The BIA was within its discretion in denying petitioners’ June 25, 2007,

motion to reconsider because the motion failed to identify any error of fact or law

in the BIA’s May 23, 2007, decision. See 8 C.F.R. § 1003.2(b)(1); Socop-

Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      The BIA was within its discretion in denying petitioners’ motion to reopen

on the ground that they failed to comply with the requirements set forth in Matter

of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), where they did not file state bar

complaints or include sufficient evidence that they had informed the attorneys of

the allegations against them, and the ineffective assistance is not plain on the face

of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

      PETITIONS FOR REVIEW DENIED.




                                           2                                    07-74210